Citation Nr: 1425185	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-18 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 19, 1972, to March 6, 1972, and from October 1972, to March 1973.  He also had additional service in the Georgia National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for the Veteran's service-connected lumbosacral strain.  The Veteran appealed his assigned disability rating, and, during the course of the appeal, the issue of TDIU was inferred by the Board. 

In April 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In December 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings are associated with the claims file. 

In July 2011 and January 2013, the Board remanded the TDIU claim for further development. 

In August 2013, the Board requested the opinion of a specialist from the Veterans Health Administration (VHA).  The requested opinion was received and in March 2014, the Board provided the Veteran a copy of that opinion and afforded him an opportunity to submit additional evidence or argument within 60 days of the date 
of that letter.  In April 2014, the Veteran submitted a copy of December 2013 correspondence from the Social Security Administration (SSA).  He also specified that he did not waive Agency of Original Jurisdiction (AOJ) consideration of the evidence he enclosed in the first instance.  Nevertheless, the SSA correspondence is not relevant to the claim on appeal, as it discusses changes in disability payments, and further, is duplicative of evidence already of record showing that the Veteran is in receipt of SSA benefits.  His SSA records have also already been associated with the claims file and been considered by the AOJ.  Thus, the Board finds that remand for consideration of the December 2013 SSA correspondence is not warranted.  38 C.F.R. § 20.1304.  Moreover, the Board has the authority to consider the VHA opinion following appropriate notice in accordance with 38 C.F.R. § 20.903.  See also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1323 (Fed.Cir.2012) (rejecting petitioner's "argument that, even if the Board is authorized to secure VA medical opinions, it may not then consider them, for authority to consider an opinion inherently flows from the authority to secure it").  Accordingly, the Board will proceed with the consideration of this case. 


FINDINGS OF FACT

1.  The Veteran's sole service-connected disability is a lumbosacral strain, rated as 20 percent disabling.

2.  The Veteran's service-connected lumbosacral strain does not prevent him from obtaining and maintaining substantially gainful employment. 


CONCLUSION OF LAW

The requirements for establishing entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 


The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, VCAA compliant notice concerning a TDIU claim was provided in a March 2010 letter.  The case was last adjudicated in June 2013.  Thus, VA's duty to notify in this case has been satisfied.

Next, VA has a duty to assist the Veteran in the development of his claim. In 
this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service treatment records, and Social Security Administration (SSA) records.  The Veteran was afforded VA examinations relevant to his claim, and the Board obtained a VHA opinion to supplement the VA examinations.  Thus, VA's duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran was afforded hearing related to his increased rating claim before a DRO in April 2007 and before a VLJ in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issue to the Veteran, and relevant testimony concerning treatment history and symptomatology was elicited.  The Veteran further offered testimony before the VLJ regarding the impact of his lumbar spine disability on his occupational functioning.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board or DRO hearing.  The hearings focused on the elements necessary to substantiate the underlying increased rating claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Finally, the Board notes that its prior remand instructions have been complied with, inasmuch as ongoing VA treatment records have been obtained and a VA opinion pertaining to employability was obtained in May 2013.  Additionally, as noted, a VHA opinion was obtained in September 2013, and a clarifying addendum was provided in December 2013.  

The Board is cognizant that the AOJ did not specifically mention that it considered whether referral for consideration of a TDIU on extraschedular basis was appropriate.  However, the June 2013 supplemental statements of the case did not continue the denial because the Veteran failed to meet the percentage requirements of 38 C.F.R. § 4.16(a).  Rather, the denial was based on factual findings that the Veteran was not unemployable due to his lumbosacral strain alone.  As such, a finding that the Veteran was not unemployable due to his only service-connected disability necessarily denies referral for extraschedular consideration.  See 38 C.F.R. § 4.16(b) (requiring referral when a veteran is found to be unemployable but does not meet the schedular requirements of 38 C.F.R. § 4.16(a)).  Moreover, while the Board cannot award an extraschedular rating in the first instance, the Board is permitted to consider whether such referral is necessary.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and the Veteran is not prejudiced by a decision at this time.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims file and the electronic, paperless Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim herein decided and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section. 38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Following a careful review of the record, the Board finds that the preponderance of the evidence is against the claim for a TDIU.

Initially, the Board notes the Veteran has not met the requirements for a TDIU on a schedular basis.  He is currently service-connected for a chronic lumbar strain, rated as 20 percent disabling.  His combined disability rating is therefore 20 percent.  As the Veteran does not have one service-connected disability ratable at 60 percent or more, or a combined disability rating of 70 percent or more, he does not meet the schedular criteria for a TDIU, and a TDIU on a schedular basis is not warranted.  38 C.F.R. § 4.16(a).
 
The Board also finds that referral for consideration of a TDIU on an extraschedular basis is not warranted, as the most probative evidence does not show that the Veteran is precluded from obtaining or maintaining employment solely due to his service-connected chronic lumbosacral strain.  The Board notes the Veteran has a high school education and a prior work history primarily in construction and building.  The record shows that most recently, he worked at The Home Depot until losing his job in May 2005.  He then started his own business doing construction and was self-employed until around January 2007, according to his May 2009 report to an SSA disability examiner and his December 2009 Travel Board hearing testimony.

In a September 2013 opinion and a December 2013 clarifying addendum, a VHA examiner opined that "there should be no difficulty in the claimant obtaining and maintaining gainful employment" based on lumbar strain alone.  He noted that the service-connected lumbar strain was "one of the least injuries" in comparison to severity of the Veteran's nonservice-connected, work-related back injuries.  He noted that the Veteran worked heavy labor after his 1970 in-service injury and apparently did well until he was injured again.  The examiner found no evidence that the Veteran's 1970 lumbar strain is the cause of his current disability.  He explained that lumbar strain is one of the most common ailments experienced in the work force and is usually temporary with no long lasting residual effect.  Therefore, considering the lumbar strain alone, without other pathological conditions, there "would be no reason why the claimant could not find and maintain gainful employment."  That opinion is considered probative as it was based on a review 
of the claims file and the physician's medical expertise as a neurosurgeon, is factually accurate, and was supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

The VHA opinion is also consistent with the August 2011 VA examiner's opinion and May 2013 addendum that the Veteran's lumbosacral strain alone would not result in significant interference with gainful employment for a person age 59.  That VA examiner further found that the Veteran's degenerative joint disease throughout the lumbosacral spine and neurological symptoms are less likely as not a result of or a maturation of the service-connected lumbosacral strain.  He found that the lifting injury in service and lumbosacral strain would possibly result in disease in a single level of the lumbosacral spine, but what the Veteran is suffering from is multilevel lumbar spine disk degeneration.    

Moreover, the September 2013 opinion and December 2013 addendum are supported by VA treatment records and SSA records which cumulatively show 
the Veteran to be generally independent in activities of daily living (ADL) and 
to be able to perform some degree of physical activity.  For example, during functional/social service screens in December 2009, December 2010, January 2011, and January 2012, the Veteran denied requiring assistance with meal preparation, housework, laundry, or handiwork.  Similarly, a May 2009 SSA evaluation revealed that an ADL assessment showed no limitation in daily activity, that the Veteran was capable of standing, walking, or sitting, for about 6 hours in an 8-hour workday, and that the Veteran should be capable of work, albeit with restrictions.
 
To the extent that the Veteran has alleged an inability to work due to back pain, more severe symptoms, or that he has lost employment due to his back disability, the Board finds his assertions not credible, as they are internally inconsistent.  For example, during his December 2009 Travel Board hearing, the Veteran testified that he could no longer continue to work doing construction because of his back pain and that he last worked in January 2007.  However, during July 2008 VA treatment, he reported a head injury following a fall while "working in construction" during Thanksgiving, which suggests that the Veteran was still working at least through November 2007.  He also reported during August 2008 VA treatment that he was a "good worker," and a May 2009 SSA examiner found the Veteran's reports of an inability to stand, walk, lift, or bend without pain due to his low back disability to be only "partially credible" based on examination and objective testing.  Further, while the Veteran reported during September 2007 VA treatment that he lost his job at The Home Depot in May 2005 due to an exacerbation of his back disability, he reported in June 2005 that he was fired after a verbal altercation with his supervisor.  He similarly reported during a May 2009 SSA examination that "he got fired from Home Depot because he began criticizing his supervisor."  During the same examination, the Veteran reported that he was never fired for his job performance and his "troubles with work always had something to do with his reaction, either to a co-worker or supervisor."  Given the Veteran's inconsistent reports, the Board finds his lay statements not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

The Board is cognizant that in April 2010 a VA examiner opined that the Veteran's "low back condition and moderate symptomatology precludes him from employment.  He cannot work."  However, that opinion was not supported by any rationale, and also considered low back pathology not attributed to the Veteran's service-connected lumbosacral strain.  Further, the Board notes that the same examiner who provided the April 2010 opinion subsequently provided the August 2011 opinion that the Veteran's lumbosacral strain, alone, would not preclude employment, although that opinion was similarly unaccompanied by rationale.  In any event, the April 2010 opinion is outweighed by the more recent September 2013 and December 2013 VHA opinions, which are supported by rationale and considered only the Veteran's service-connected lumbosacral strain.

Finally, the Board finds no merit to the contention raised by the Veteran's service representative in a May 2014 brief that employability has not been adequately addressed by the VHA examiner or VA examiner because they did not acknowledge the Veteran's flare-ups.  In this regard, the Board notes that the Veteran did not specifically report flare-ups of his lumbosacral strain during the VA examinations of record, and in April 2010, the VA examiner specifically noted no evidence of flare-ups or incapacitating episodes during the past 12 months.  The Veteran similarly denied incapacitating episodes of his spine disability during a December 2005 VA contract examination, and it appears from the record that any episodes of incapacitation or bed rest, such as in October 2004, relate specifically to reinjury of the back, and not to a flare-up of the service-connected lumbosacral strain.  Even so, the VHA examiner reviewed the record as a whole and determined based on the evidence of record that the Veteran's lumbosacral strain would not render him unemployable.

In sum, the most probative evidence shows that the Veteran's lumbosacral strain, alone, does not preclude gainful employment, nor does the evidence present such an exceptional picture that referral for extraschedular consideration of a TDIU is warranted.  In light of the foregoing, which does not show that the Veteran is unemployable as a result of his service-connected low back disability, the Board finds that referral for consideration of entitlement to a TDIU on an extraschedular basis is not warranted, and the appeal is denied. 


ORDER

Entitlement to a TDIU is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


